Quinn, Chief Judge
(concurring in the result):
When the case was before this Court on the accused’s petition for grant of review, the Government conceded there was no jurisdiction and asked that the record of trial be returned for further proceedings by competent authority. After remand, the Government directed a new trial. Later, it attempted to repudiate its action and reinstate the findings of guilty and the sentence. Under the circumstances, the repudiation comes too late. See United States v Garcia, 5 USCMA 88, 17 CMR 88.
Accordingly, I concur in the result reached in the principal opinion.